 

ASSET PURCHASE AGREEMENT

 

by and among

 

CRESCENT MOON HOLDINGS, LLC,

as Seller

 

and

 

WILD CRAZE, INC.,

as Parent

 

and

 

WILD CREATIONS, INC.

as Buyer

 

and

 

RHETT POWER AND PETER GASCA,

as Unitholders

 

November 7, 2012

 

 

 

 

ARTICLE 1        DEFINITIONS 1     ARTICLE 2        BASIC TRANSACTION 7        
  Section 2.01 Purchase and Sale of Assets 7   Section 2.02 Assumption of
Liabilities 8   Section 2.03 Purchase Price 8   Section 2.04 Excluded Assets 8  
Section 2.05 Excluded Liabilities 8   Section 2.06 Closing 8   Section 2.07
Deliveries at the Closing 8   Section 2.08 Allocation 8   Section 2.09 Transfer
and Maintenance of Books and Records 9   Section 2.10 Power of Attorney 9      
  ARTICLE 3        REPRESENTATIONS AND WARRANTIES OF SELLER and Unitholders 9  
    Section 3.01 Organization of Seller and Unitholders 10   Section 3.02
Authorization of Transaction; Enforceability 10   Section 3.03 Noncontravention
10   Section 3.04 Brokers’ Fees 11   Section 3.05 Client Lists 11   Section 3.06
Financial Statements 11   Section 3.07 Events Subsequent to Letter of Intent 11
  Section 3.08 Legal Compliance 12   Section 3.09 Tax Matters 12   Section 3.10
Assumed Contracts 12   Section 3.11 Litigation 13   Section 3.12 Insurance 13  
Section 3.13 Subsidiaries 14   Section 3.14 Undisclosed Liabilities 14   Section
3.15 Warranties 14   Section 3.16 Employee Benefit Plans 14   Section 3.17
Permits 15   Section 3.18 Books and Records 15   Section 3.19 Inventory 15  
Section 3.20 Real Property 15   Section 3.21 Real and Personal Property Leases
16   Section 3.22 Title to Tangible Personal Property 16   Section 3.23
Intellectual Property 17   Section 3.24 Environmental Matters 18   Section 3.25
Employees 18   Section 3.26 Accounts Receivable 19   Section 3.27 Vendor Lists
20   Section 3.28 Disclosure 20

 

 

 

 

ARTICLE 4        REPRESENTATIONS AND WARRANTIES OF BUYER And Parent 20      
Section 4.01 Organization of Buyer 20   Section 4.02 Authorization of
Transaction 20   Section 4.03 Noncontravention 20   Section 4.04 Brokers’ Fees
21   Section 4.05 No Other Representations and Warranties 21         ARTICLE
5        PRE-CLOSING COVENANTS 21       Section 5.01 Conduct of the Business 21
  Section 5.02 Access to Information 22   Section 5.03 Notification 23   Section
5.04 No Negotiation 23   Section 5.05 Best Efforts 23   Section 5.06 Transition
23   Section 5.07 Required Consents 24         ARTICLE 6        POST-CLOSING
COVENANTS 24       Section 6.01 General 24   Section 6.02 Litigation Support 24
  Section 6.03 Proprietary Information 24   Section 6.04 Solicitation and Hiring
24   Section 6.05 Non-Competition 25   Section 6.06 Apportionment 25   Section
6.07 Alternate Forms of Asset Transfer 25   Section 6.08 Use of Proceeds 25  
Section 6.09 Certain Tax Considerations 26         ARTICLE 7        CONDITIONS
TO OBLIGATION TO CLOSE 26       Section 7.01 Conditions to Obligation of Buyer
26   Section 7.02 Conditions to Obligation of Seller 27         ARTICLE 8
        REMEDIES FOR BREACHES OF THIS AGREEMENT 28       Section 8.01 Survival
28   Section 8.02 Indemnification 28   Section 8.03 Matters Involving Third
Parties 29         ARTICLE 9        EMPLOYEES OF THE BUSINESS 30       Section
9.01 Communications with Employees 30   Section 9.02 No Obligations of Employees
30   Section 9.03 Transferred Employees 30   Section 9.04 Compensation and Term
of Employment 31   Section 9.05 Severance 31   Section 9.06 Commission Payments
Owed By Seller 31

  



ii

 

 

ARTICLE 10        MISCELLANEOUS 32       Section 10.01 Press Releases and Public
Announcements 32   Section 10.02 No Third-Party Beneficiaries 32   Section 10.03
Entire Agreement 32   Section 10.04 Termination and Abandonment of this
Agreement 32   Section 10.05 Succession and Assignment 32   Section 10.06
Counterparts 33   Section 10.07 Headings 33   Section 10.08 Notices 33   Section
10.09 Governing Law 34   Section 10.10 Amendments and Waivers 34   Section 10.11
Severability 35   Section 10.12 Expenses 35   Section 10.13 Construction 35  
Section 10.14 Incorporation of Exhibits and Schedules 35   Section 10.15 No
Breach of Fiduciary Duty Required 35

 

Exhibits/Schedules     Exhibit A Client List Exhibit B Vendor List Exhibit C
Purchase Price Share Issuance Exhibit D-1 Cash Payments Exhibit D-2 Seller
Payables Exhibit E Form of Bill of Sale Exhibit F Form of Lockup Agreements

 

Disclosure Schedule Schedule with respect to Representations and Warranties

 



iii

 

  

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of November 7,
2012, by and among CRESCENT MOON HOLDINGS, LLC, a South Carolina limited
liability company, doing business as Wild Creations,(“Seller”), WILD CRAZE,
INC., a Nevada corporation (“Parent”),WILD CREATIONS, INC., a Nevada corporation
and wholly-owned subsidiary of Parent (“Buyer”), and RHETT POWER AND PETER
GASCA, as unitholders (each individually, a “Unitholder” and collectively, the
“Unitholders”), who own all of the issued and outstanding membership units of
Seller. Buyer, Seller, Parent and Unit holders are sometimes each referred to
separately as a “Party” and collectively herein as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, Seller is engaged solely in the business of designing, manufacturing
and distributing innovative and educational toys (the “Business”);

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase and assume
from Seller, certain assets and liabilities with respect to the Business on the
terms and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 

ARTICLE 1

 

DEFINITIONS

For purposes of this Agreement, the following terms have the meanings assigned
to them in this Article 1:

 

“Accounts Receivable” means (a) all trade accounts receivable and other rights
to payment from customers of Seller and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Seller, (b) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or
notes and (c) any claim, remedy or other right related to any of the foregoing.

 

“Acquired Assets” means all the following assets of the Business:

 

(a) the Client List, which is set forth on Exhibit A attached hereto, along with
all rights, benefits and privileges arising thereunder or with respect thereto;

 

(b) the Vendor List, which is set forth on Exhibit B attached hereto, along with
all rights, benefits and privileges arising thereunder or with respect thereto;

 

 

 

  

(c) the Assumed Contracts, which are set forth on Section 3.10 of the Disclosure
Schedule, along with all rights, benefits and privileges arising thereunder or
with respect thereto;

 

(d) all books, records, files, correspondence and other documents relating to
the Business, Client Lists, Vendor Lists, Inventory, Contracts, Leases and
Intellectual Property;

 

(e) the Leases which are set forth in Section 3.21 of the Disclosure Schedule;

 

(f) the tangible personal property (such as equipment and furniture) which is
set forth in Section 3.22 of the Disclosure Schedule;

 

(g) the Intellectual Property of the Business including, without limitation, the
Intellectual Property which is set forth in Section 3.23 of the Disclosure
Schedule;

 

(h) all Permits relating to the Business which are set forth in Section 3.17 of
the Disclosure Schedule; and

 

(i) all goodwill of Seller and all other assets related to or used in connection
with the Business;

 

(j) all Accounts Receivable relating to the Business which are set forth in
Section 3.26 of the Disclosure Schedule; and

 

(k) all Inventory relating to or used in connection with the Business which is
set forth in Section 3.19 of the Disclosure Schedule.

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. The term “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
means possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other equity interests, by contract or otherwise).

 

“Agreement” has the meaning set forth in the preface above.

 

“Applicable Law” means any constitutional provision, statute or ordinance,
whether foreign, federal, state or local, applicable in the United States or any
other nation, including any other law, rule, regulation, judgment, injunction,
order, executive order, ruling, assessment, writ, decree or interpretation
thereof of any Governmental Entity, or any common law.

 



2

 

 

“Assumed Contracts” means the agreements, leases, contracts, purchase
agreements, purchase orders and licenses of the Business (whether written or
oral) set forth in Section 3.10 of the Disclosure Schedule.

 

“Assumed Liabilities” means only those liabilities, other than the Excluded
Liabilities, reflected in the balance sheet included in the Most Recent Fiscal
Month End Financial Statements or incurred since the date thereof in the
Ordinary Course of Business.

 

“Business” has the meaning set forth in the first recital above.

 

“Business Day” means any day other than a day that is a Saturday, Sunday or
legal holiday in New York, New York.

 

“Buyer” has the meaning set forth in the preface above.

 

“Client List” means all lists.spreadsheets, worksheets and tables of any type or
form identifying each and every client of Seller since inception of the Business
(including those engagements where no writing may exist) which are listed on
Exhibit A attached hereto.

 

“Closing” has the meaning set forth in Section 2.06 below.

 

“Closing Date” has the meaning set forth in Section 2.06 below.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Competitor” has the meaning set forth in Section 6.05 below.

 

“Disclosure Schedule” has the meaning set forth in Article 3 below.

 

“Employees” means the employees of the Business.

 

“Employment Agreement(s)” means that certain Employment Agreement, dated as of
the Closing Date, by and between the Buyer and Peter Gasca, and that certain
Employment Agreement, dated the date hereof, by and between the Buyer and Rhett
Power.

 

“Environmental Law” means a legal rule pertaining to land use, air, soil,
surface water, groundwater (including the protection, cleanup, removal,
remediation or damage thereof), public or employee health or safety or any other
environmental matter, including, without limitation, the following laws as the
same have been amended from time to time: (i) Clean Air Act (42 U.S.C. § 7401,
et seq.); (ii) Clean Water Act (33 U.S.C. § 1251, et seq.); (iii) Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.); (iv) Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601, et
seq.); (v) Safe Drinking Water Act (42 U.S.C. § 300f, et seq.); (vi) Toxic
Substances Control Act (15 U.S.C. § 2601, et seq.); (vii) Rivers and Harbors Act
(33 U.S.C. § 401, et seq.); (viii) Occupational Safety and Health Act (29 U.S.C.
§ 651, et seq.); together with all other legal rules regulating emissions,
discharges, releases or threatened releases of any hazardous substance into
ambient air, land, surface water, groundwater, personal property or structures,
or otherwise regulating the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, discharge or handling of any hazardous
substance.

 

3

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excluded Assets” means all other assets, properties, rights and claims (other
than the Acquired Assets)of Seller of any nature whatsoever and wherever
situated.

 

“Excluded Liabilities” means all liabilities other than the Assumed Liabilities,
including, without limitation:

 

(a) the liabilities set forth in Section 2.02 of the Disclosure Schedule;

 

(b) any liabilities or obligations that should have been paid prior to the
Closing Date relating to any employee, any Plan, any employee benefits or
commissions, salaries, wages or other compensation arrangements existing on or
prior to the Closing Date with respect to Seller or the Business;

 

(c) any other liability or obligation, to the extent related to an Excluded
Asset;

 

(d) any payment obligation of Seller to vendors or other service providers for
goods and/or services;

 

(e) any Taxes of Seller and any other Taxes accruing on or prior to the Closing
Date;

 

(f) any liabilities relating to any current pending or threatened litigation,
arbitration or any other Proceeding against Seller or any future litigation,
arbitration or Proceeding relating to the Acquired Assets to the extent related
to events occurring prior to the Closing Date;

 

(g) any liabilities arising out of any violation of Environmental Law;

 

(h) any liabilities not related to the Acquired Assets;

 

(i) any liabilities for legal fees and expenses of Seller related to the
transactions contemplated hereby; and

 

(j) any other liabilities or obligations of Seller or the Business accruing on
or prior to the Closing Date.

 

“Financial Statements” has the meaning set forth in Section 3.06 below.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Entity” shall mean any government (including any United States of
foreign federal, state, provincial, cantonal, municipal or county government),
any political subdivision thereof and any governmental, administrative,
ministerial, regulatory, central bank, self-regulatory, quasi-governmental,
taxing, executive, or legislative department, commission, body, agency,
authority or instrumentality of any thereof.

 



4

 

 

“Inactive Transferred Employees” means those Transferred Employees who, as of
the Closing Date, are on leave of absence, are on short or long term disability
leave, or are otherwise not actively at work; provided that Inactive Transferred
Employees shall not include Transferred Employees who are not actively at work
on the Closing Date due to a vacation day, personal day absence or occasional
absence day or other similar short term leave for reasons other than illness.

 

“Indemnified Party” has the meaning set forth in Section 8.03 below.

 

“Indemnifying Party” has the meaning set forth in Section 8.03 below.

 

“Intellectual Property” means: (a) inventions (whether patentable or un
patentable and whether or not reduced to practice), improvements thereon, and
patents, patent applications and patent disclosures, together with reissues,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof; (b) trademarks, service marks, trade dress, logos, trade names, URLs,
domain names and corporate names, together with translations, adaptations,
derivations, and combinations thereof, and including but not limited to goodwill
associated therewith, applications, registrations and renewals in connections
therewith including, without limitation, the names “Wild Creations,” “Crescent
Moon Holdings, LLC,” “Eco Aquarium,”“Roll Up Roads,”“RC Bird, “HT Racers” and
any names similar thereto, and the ownership and rights to use the Internet
domain name “http://www.wildcreations.com” and all iterations and permutations
thereof, together with all logos, slogans, trademarks, and service marks
relating thereto used by Seller in connection therewith; (c) copyrightable
works, copyrights, and applications, registrations and renewals in connections
therewith, mask works and applications, registrations and renewals in
connections therewith; (d) trade secrets and confidential business information
(including but not limited to research and development, know-how, formulas,
compositions, manufacturing and reproductions processes and techniques, methods,
schematics, technology, flowcharts, block diagrams, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals); (e) computer
software (including but not limited to data related documentation); (f) copies
and tangible embodiments of any of the foregoing (in whatever form or medium);
and (g) licenses, sublicenses, permissions or contacts in connection with any of
the foregoing.

 

“Intellectual Property Rights” means the rights or interest of any Person in or
to any Intellectual Property.

 

“Inventory” shall mean any and all of the finished inventory, raw goods and
works-in-progress related to or used in connection with the Business.

 

“Judicial Authority” shall mean any court, arbitrator, special master, receiver,
tribunal or similar body of any kind.

 

“Knowledge” means actual knowledge of a Person after due inquiry.

 



5

 

 

“Lease” shall mean any lease or sublease pursuant to which Seller leases or
subleases from another party any real or personal property.

 

“Material Adverse Effect” means (i) with respect to Seller, a material adverse
effect on (A) the Acquired Assets, (B) the results of operations, financial
condition or prospects of the Business, (C) the ability of Seller to perform its
obligations under this Agreement, or (D) the validity or enforceability of this
Agreement, and (ii) with respect to Buyer, a material adverse effect on (A) the
ability of Buyer to perform its obligations under this Agreement, or (B) the
validity or enforceability of this Agreement.

 

“Most Recent Fiscal Month End” has the meaning set forth in Section 3.06 below.

 

“Notice of Claim” has the meaning set forth in Section 8.03.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Parent” has the meaning set forth in the preface above.

 

“Party” has the meaning set forth in the preface above.

 

“Permits” shall have the meaning set forth in Section 3.17.“Person” means an
individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).

 

“Plans” means all employee benefit plans (as defined in Section 3(3) of the
ERISA) and all bonus, incentive, deferred compensation, retiree medical or life
insurance, supplemental retirement, severance or other benefit plans, stock
option, restricted stock, phantom stock, or other equity incentive plans,
programs or arrangements, and all termination, severance or other contracts or
agreements, whether formal or informal, whether or not set forth in writing,
whether covering one person or more than one person, and whether or not subject
to any of the provisions of ERISA, that are maintained, contributed to or
sponsored by Seller for the benefit of any employee or which otherwise cover any
employee.

 

“Proceeding” shall mean any action, suit, counter-claim, arbitration, mediation,
litigation, inquiry, hearing, investigation or other proceeding of any kind
involving any Governmental Entity, any Judicial Authority or any other Person.

 

“Purchase Price” has the meaning set forth in Section 2.03 below.

 

“Required Consent” means, with respect to the Acquired Assets listed in Section
7.01 of the Disclosure Schedule, the consent, approval, permission, amendment or
waiver by a party or parties thereto that is required in order to effect the
transfer to, and assumption by, Buyer of such Acquired Assets.

 



6

 

 

“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic’s, material men’s, and similar
liens, (b) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through appropriate proceedings, (c)
purchase money liens and liens securing rental payments under capital lease
arrangements, and (d) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.

 

“Seller” has the meaning set forth in the preface above.

 

“Seller Payables” has the meaning set forth in Section 2.03 below.“Seller
Representatives” has the meaning set forth in Section 5.02.

 

“Taxes” means (A) all income taxes (including any tax on or based upon net
income, gross income, income as specially defined, earnings, profits or selected
items of income, earnings or profits) and all gross receipts, sales, use, ad
valorem, transfer, franchise, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property or windfall profits taxes,
alternative or add-on minimum taxes, customs duties and other taxes of any kind
whatsoever, together with all interest and penalties, additions to tax and other
additional amounts imposed by any Governmental Entity on such entity, and (B)
any liability for the payment of any amount of the type described in the
immediately preceding clause (A) as a result of being a “transferee” (within the
meaning of Section 6901 of the Code or any other applicable law) of another
entity, a member of an affiliated or combined group, a contract or otherwise.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule,
exhibit or attachment thereto.

 

“Third Party Claim” has the meaning set forth in Section 8.03 below.

 

“Transferred Employee” means each employee of the Business who is hired by Buyer
under Section 9.03(a) of this Agreement.

 

“Unitholder(s)” has the meaning set forth in the preface above.

 

“Vendor Lists” means all lists. spreadsheets, worksheets and tables of any type
or form identifying each and every vendor, supplier and consultant of Seller
since inception of the Business (including those engagements where no writing
may exist), which are listed on Exhibit B attached hereto.

 

ARTICLE 2

 

BASIC TRANSACTION

 

Section 2.01 Purchase and Sale of Assets. On and subject to the terms and
conditions of this Agreement, Buyer agrees to purchase from Seller, and Seller
agrees to sell, transfer, convey, and deliver to Buyer, all of the Acquired
Assets at the Closing in consideration of the assumption by Buyer of the Assumed
Liabilities and the payment by Buyer of the Purchase Price as specified below in
Sections 2.02 and 2.03.

 



7

 

 

Section 2.02 Assumption of Liabilities. On and subject to the terms and
conditions of this Agreement, Buyer agrees to assume and become responsible for
all of the Assumed Liabilities at the Closing.

 

Section 2.03 Purchase Price. At Closing, Parent, on behalf of Buyer, shall issue
to the Seller two million (2,000,000) shares of common stock, par value $0.001,
of the Parent, in accordance with Exhibit C attached hereto (the “Payment
Shares”). In addition, at Closing, Buyer shall instruct its counsel to release
to Seller the One Hundred Thousand Dollars (US$100,000) deposited in escrow, as
set forth in Exhibit D-1 attached hereto (the “Cash Payment” together with the
Payment Shares, collectively, the “Purchase Price”) to be utilized exclusively
to retire and resolve all debt of the Seller set forth on Exhibit D-2 attached
hereto (the “Seller Payables”).

 

Section 2.04 Excluded Assets. Notwithstanding anything herein to the contrary,
the Acquired Assets shall not include and Buyer shall not acquire any right,
title or interest in and to the Excluded Assets.

 

Section 2.05 Excluded Liabilities. Notwithstanding anything herein to the
contrary, Buyer shall not assume or have responsibility for any of the Excluded
Liabilities.

 

Section 2.06 Closing. The Closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place three Business Days following the
satisfaction or waiver of the conditions set forth in Article 7 or at such other
date and time that the Parties may mutually agree, at the offices of Lucosky
Brookman LLP, located at 33 Wood Avenue South, Iselin, New Jersey 08830. The
date on which the Closing occurs is referred to herein as the (“Closing Date”)
and the Closing shall be deemed effective as of 12:00 p.m. New York time on the
Closing Date.

 

Section 2.07 Deliveries at the Closing. At the Closing, (i) Seller will deliver
to Buyer the various certificates, instruments, and documents referred to in
Section 7.01 below; (ii) Buyer will deliver to Seller the various certificates,
instruments, and documents referred to in Section 7.02 below; (iii) Seller will
execute, acknowledge (if appropriate), and deliver to Buyer (A) a bill of sale
in the form attached hereto as Exhibit E, and (B) such other instruments of
sale, transfer, conveyance and assignment as Buyer and its counsel reasonably
may request; (iv) Buyer will execute, acknowledge (if appropriate), and deliver
to Seller such instruments of assumption as Seller and its counsel reasonably
may request;(v) the Parties shall make payments and deliveries in accordance
with Section 2.03 herein.

 

Section 2.08 Allocation. The Parties agree to, prior to Closing, allocate the
Purchase Price (and all other capitalizable costs) among the Acquired Assets for
all purposes (including financial accounting and tax purposes) in accordance
with Section 2.03 herein, and the Parties shall make all necessary filings
(including those under Section 1060 of the Code) in accordance with such
allocation.

 



8

 

 

Section 2.09 Transfer and Maintenance of Books and Records.

 

(a) Upon request from Buyer to Seller, Buyer shall be granted access to the
books and records of Seller within twenty four (24) hours solely for audit
purposes. Seller shall transfer to Buyer at Closing all of the Acquired Assets,
including without limitation (i) the Contracts, (ii) the Client Lists, (iii) the
Leases,(iv) the Intellectual Property,(v) the Permits, (vi) the Accounts
Receivable, (vii) all tangible personal property, (viii) the Vendor Lists, (ix)
the Inventory, and (x) all other books and records. Seller shall use its best
efforts to deliver to Buyer, in such locations as designated by Buyer, actual
possession of all books and records, including the Client Lists, the Vendor
Lists, the Leases and the Contracts, as soon as possible after Closing, but in
no event later than ten (10) Business Days after the Closing Date, and Seller
shall be responsible for all books and records until delivery thereof to Buyer.
Any Acquired Assets, including any Client Lists, Vendor Lists or Contracts, held
by Seller after the Closing shall be held by Seller as agent for Buyer pursuant
to this Agreement. In addition, Seller shall within five (5) Business Days of
receipt forward to Buyer all notices, correspondence and other documents
received from customers, lenders, vendors or other similar Persons, which
documents relate to the Acquired Assets and are received by Seller after the
Closing. Nevertheless, Seller shall retain those documents, agreements and all
other books and records relating primarily to any Excluded Asset or Excluded
Liability.

 

(b) Any books and records relating to the Acquired Assets, the Assumed
Liabilities, or the Business held by either Seller or Buyer after Closing shall
be maintained in accordance with (and for the period provided in) that party's
record keeping policies and procedures. Throughout that period, the party
holding any such books and records shall comply with the reasonable request of
the other party to provide copies of specified documents. The requesting party
shall give reasonable notice of any such request. Without limiting the
foregoing, neither party will destroy any books or records relating to the
Acquired Assets, the Assumed Liabilities, or the Business before the fifth (5th)
anniversary of the Closing without first providing sixty (60) days written
notice to the other party. Subject to any obligation to keep the records
confidential, the party receiving the notice shall be permitted to inspect any
such records and to take possession of them, provided that it shall reimburse
the party providing the notice for any reasonable, out-of pocket expense
incurred in that regard. Notwithstanding anything to the contrary contained
herein, the obligations set forth in this Section shall survive the Closing.

 

Section 2.10 Power of Attorney. Effective upon the Closing Date and thereafter
until the first anniversary of the Closing Date, Seller hereby irrevocably
names, constitutes and appoints Buyer and its representatives, its duly
authorized attorney and agent with full power and authority to endorse in
Seller's name, any checks relating to the Acquired Assets, to effect the
transfer of the Acquired Assets and Assumed Liabilities to Buyer, to obtain any
consents and to take such actions as are reasonably necessary to effect the
transactions contemplated by the this Agreement.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER AND UNITHOLDERS

 

Seller and each Unitholder represent and warrant, jointly and severally, to
Buyer that the statements contained in this Article 3 are correct and complete
as of the date hereof and as of the Closing Date, except as set forth in the
disclosure schedule accompanying this Agreement or any amendments (or deemed
amendments thereto) (the “Disclosure Schedule”). The Disclosure Schedule will be
arranged in sections corresponding to the lettered and numbered sections
contained in this Article 3.

 



9

 

 

Section 3.01 Organization of Seller and Unitholders. Seller and each Unitholder,
if an entity, is a limited liability company, corporation or other business
entity duly organized, validly existing, and in good standing under the laws of
the jurisdiction of organization and is duly qualified to conduct business and
is in good standing in each jurisdiction in which the nature of Seller’s and
Unitholders business or the ownership or leasing of each of their properties
requires such qualifications. Section 3.01 of the Disclosure Schedule sets forth
each jurisdiction in which Seller does business and each jurisdiction in which
Seller is authorized to do business. Seller has all requisite corporate power
and authority to carry on the businesses in which it is engaged, to carry on the
Business proposed to be conducted by the Buyer and to own and use the properties
owned and used by it. Seller has delivered to Buyer correct and complete copies
of Seller’s organizational documents and operating agreement (as amended to
date). The minute books (containing the records of meetings of the Unitholders,
the board of directors, and any committees of the board of directors), the unit
certificate books, and the unit record books for Seller(copies of which have
been delivered to Buyer) are correct and complete. Seller is not in default
under or in violation of any provision of its organizational documents or
operating agreement.

 

Section 3.02 Authorization of Transaction; Enforceability. Seller and each
Unitholder has the power and authority necessary to execute and deliver this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement has been duly authorized by all necessary corporate,
unitholder, member or other action by Seller and each Unitholder. This Agreement
has been duly executed and delivered by Seller and the Unitholders. This
Agreement constitutes the valid and legally binding obligations of Seller and
the Unitholders, enforceable in accordance with its terms and conditions, except
as such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally, and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law).

 

Section 3.03 Noncontravention. Neither the execution and the delivery of this
Agreement (including the documents referred to in Section 2.07 above), nor the
consummation of the transactions contemplated hereby, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, Governmental Entity, or
court to which Seller or any Unitholder is subject or any provision of the
operating agreement or other organizational documents of Seller or any
Unitholder, or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under, any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller or any Unitholder is a party or by which it is bound or to which any of
the Acquired Assets is subject (or result in the imposition of any Security
Interest upon any of the Acquired Assets). Section 3.03 of the Disclosure
Schedule sets forth each notice, filing, authorization, consent, or approval of
any Person or any Governmental Entity needed in order for Seller and the
Unitholders to enter into or perform their obligations under this Agreement.

 



10

 

 

Section 3.04 Brokers’ Fees. Neither Seller nor any Unitholder has any liability
or obligation to pay any fees or commissions to any broker, finder, or agent
with respect to the transactions contemplated by this Agreement for which Buyer
could become liable or obligated.

 

Section 3.05 Client Lists. Exhibit A attached hereto contains a complete and
correct list of each client, as amended, including the date of the Client Lists
and each amendment thereto. The Client List is a true, accurate, and complete
listing of all clients of the Seller, including former clients, since inception
of the Business and there are no material disputes or threatened disputes with
any Person listed on the Client List.

 

Section 3.06 Financial Statements. Attached hereto at Section 3.06 of the
Disclosure Schedule are the following financial statements (collectively, the
“Financial Statements”): (i) unaudited balance sheets, income statements and
statements of cash flows as of and for the fiscal years ended December 31, 2009,
December 31, 2010 and December 31, 2011 for Seller; and (ii) unaudited balance
sheets, income statements and statements of cash flows as of and for the month
ended August 31, 2012 (the “Most Recent Fiscal Month End”) for Seller. The
Financial Statements were prepared in accordance with GAAP, are true and correct
in all material respects as of the respective dates thereof and for the periods
referred to therein and are consistent with the books and records of Seller,
which books and records are complete, accurate and auditable.

 

Section 3.07 Events Subsequent to Letter of Intent. Since the Seller and Buyer
entered into that certain letter of intent dated September 19, 2011 (the “Letter
of Intent”), there has occurred no event or development which, individually or
in the aggregate, has had, or could reasonably be expected to have in the
future, a Material Adverse Effect. Without limiting the generality of the
foregoing, since that date there has not been any:

 

(a) declaration, setting aside or payment of any dividend or other distribution
(whether in cash or property or any combination thereof) in respect of its
membership units;

 

(b) creation, incurrence or assumption of any indebtedness (including
obligations in respect of capital leases); assumption, guaranty, endorsement or
other creation of liability or responsibility (whether directly, contingently or
otherwise) for the obligations of any other person or entity; or made any loans,
advances or capital contributions to, or investments in, any other person or
entity;

 

(c) commitment to make any capital expenditure in excess of $10,000;

 

(d) damage, destruction or loss, whether or not covered by insurance;

 

(e) waiver by Seller of a right or of debt owed to it;

 

(f) satisfaction or discharge of any encumbrance or payment of any obligation by
Seller not in the ordinary course of business consistent with past practice and
in an aggregate amount exceeding $10,000;

 



11

 

 

(g) labor dispute, other than routine individual grievances, or any activity or
proceeding to organize any employees of the Business, or any lockouts, strikes,
slowdowns, work stoppages or threats thereof by or with respect to such
employees;

 

(h) change in the rate of compensation, commission, bonus or other direct or
indirect remuneration payable, or payment of or agreement (written or oral) to
pay, conditionally or otherwise, any bonus, incentive, retention or other
compensation, retirement, welfare, fringe or severance benefit or vacation pay,
to or in respect of any, director, officer, employee, consultant or agent, or
new employment, compensation or deferred compensation agreement (or any
amendment of any such existing agreement);

 

(i) initiation, receipt or settlement of any Proceeding or action affecting
Seller or otherwise material to the Business;

 

(j) act to (i) accelerate the billing of any customers of Seller or the
collection of any Accounts Receivable of Seller, (ii) delay the payment of any
accounts payable or accrued expenses of Seller or (iii) defer any expenses of
Seller; or

 

(k) any agreement, whether oral or written, fixed or contingent, by Seller to do
any of the foregoing.

 

Section 3.08 Legal Compliance. The Business is in compliance with all applicable
laws (including rules, regulations, codes, plans, injunctions, judgments,
orders, decrees, rulings, and charges thereunder) of all Governmental Entities,
except where the failure to comply could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.09 Tax Matters. Seller has filed all Tax Returns that it was required
to file with respect to itself and the Business, and has paid all Taxes owing,
except (i) where the failure to file Tax Returns or to pay Taxes could not
reasonably be expected to have a Material Adverse Effect, or (ii) where the
amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which Seller has
established adequate reserves in accordance with GAAP.

 

Section 3.10 Assumed Contracts. Seller has delivered complete and accurate
copies of each Assumed Contract to the Buyer. Seller does not have any contract
that contains terms or conditions providing for such contract to be assigned
upon the purchase of substantially all of the Seller’s assets or any other event
that may be triggered by the execution or closing of this Agreement. With
respect to each Assumed Contract:

 

(a) each Assumed Contract is the legal, valid, binding and enforceable
obligation of Seller, and is in full force and effect with respect to Seller;

 

(b) each Assumed Contract will continue to be legal, valid, binding, enforceable
by Buyer, and in full force and effect immediately following the Closing in
accordance with the terms that are in effect immediately prior to the Closing;

 

(c) Seller is in material compliance with the terms and conditions of each
Assumed Contract;

 



12

 

 

(d) there are no material disputes or threatened disputes with any Person under
any Assumed Contract;

 

(e) no party is in breach or default, and no event has occurred which with
notice or lapse of time or both would constitute a breach or default, or permit
termination, modification, or acceleration, under such Assumed Contract;

 

(f) no Person has provided Seller with notice that it intends to terminate any
Assumed Contract;

 

(g) to the extent insurance is required under the terms of such Assumed
Contract, Seller is in compliance with such requirements; and

 

(h) there has not been any assignment by Seller or, to the Knowledge of Seller,
any other Person of such Assumed Contract and there does not exist any Security
Interest with respect to such Assumed Contract.

 

Section 3.11 Litigation.(a) Seller or the Business is not (i) subject to any
outstanding injunction, judgment, order, decree, ruling, or charge, or (ii) a
party to or threatened to be made a party to any Proceeding.

 

(b) the Unitholders are not subject to any Proceeding relating to the Business
that could reasonably have a Material Adverse Effect on the Business or is
reasonably likely to affect the legality, validity or enforceability of this
Agreement or any of the transactions contemplated hereby.

 

Section 3.12 Insurance. Section 3.12 of the Disclosure Schedule sets forth the
following information with respect to each insurance policy (including policies
providing property, casualty, comprehensive general liability, business
interruption, product liability, automobile and workers’ compensation coverage
and bond and surety arrangements) to which Seller has been a party, a named
insured, or otherwise the beneficiary of coverage at any time within the past 3
years:

 

(i)the name, address, and telephone number of the agent;    

 (ii)the name of the insurer, the name of the policyholder, and the name of each
covered insured;    

 (iii)the policy number and the period of coverage;    

 (iv)the scope (including an indication of whether the coverage was on a claims
made, occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and    

(v)a description of any retroactive premium adjustments or other loss-sharing
arrangements.

 

13

 

 

With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect; (B) the policy will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby; (C) neither Seller, nor any other party to the policy is in breach or
default (including with respect to the payment of premiums or the giving of
notices), and no event has occurred that, with notice or the lapse of time,
would constitute such a breach or default, or permit termination, modification,
or acceleration, under the policy; and (D) no party to the policy has repudiated
any provision thereof. Seller has been covered during the past 3 years by
insurance in scope and amount customary and reasonable for the Business during
the aforementioned period.

 

Section 3.13 Subsidiaries. Seller has no Subsidiaries. Seller does not own,
directly or indirectly, any capital stock, membership units or other equity
securities of any company or have any direct or indirect equity or ownership
interest, including interests in partnerships and joint ventures, in any
business or Person.

 

Section 3.14 Undisclosed Liabilities. Except as reflected in the Most Recent
Fiscal Month End balance sheet or incurred since the date thereof in the
Ordinary Course of Business, Seller has no material liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due) and, to the Knowledge of Seller, there is no basis
for any present or future Proceeding against the Seller giving rise to any
liability.

 

Section 3.15 Warranties. Except to provide support services in the Ordinary
Course of Business,the services delivered by Seller are not subject to any
guaranty or warranty, and there is no right of return, right of credit or other
indemnity, except with respect to infringement of third-party intellectual
property rights, breach by the Seller of its obligations under a contract or as
otherwise set forth herein. Seller does not know of any reason why such expenses
should significantly increase as a percentage of sales in the future.

 

Section 3.16 Employee Benefit Plans.

 

(a) Section 3.16 of the Disclosure Schedule sets forth an accurate and complete
list of all of Seller’s Plans.

 

(b) Neither Seller nor any ERISA Affiliate (as herein defined) has maintained,
contributed to or participated in a multi-employer plan (within the meaning of
Section 3(37) or 4001(a)(3) of ERISA or a multiple employer plan subject to
Sections 4063 and 4064 of ERISA) nor has any obligations or liabilities,
including withdrawal or successor liabilities, regarding any such plan or a Plan
subject to Title IV of ERISA. As used in this Agreement, the term “ERISA
Affiliate” means any Person that, together with Seller, is considered a “single
employer” pursuant to Section 4001(b) of ERISA.

 



14

 

 

(c) Each Plan is now and has been operated in all material respects in
accordance with its terms and with the requirements of all applicable law,
including, without limitation, ERISA, the Health Insurance Portability and
Accountability Act of 1996, the Code, the Age Discrimination in Employment Act,
the Family and Medical Leave Act, the Americans With Disabilities Act, the Equal
Pay Act, and Title VII of the Civil Rights Act of 1964, and the regulations and
authorities published thereunder. Seller performed all material obligations
required to be performed by it under, is not in any respect in default under or
in violation of, and Seller has no knowledge of any default or violation by any
party to, any Plan. No legal action, suit, audit, investigation or claim is
pending or to the best knowledge of Seller, threatened, with respect to any Plan
(other than claims for benefits in the ordinary course) and no fact, event or
condition exists that would be reasonably likely to provide a legal basis for
any such action, suit, audit, investigation or claim. All reports, disclosures,
notices and filings with respect to such Plans required to be made to Employees,
participants, beneficiaries, alternate payees and government agencies have been
timely made or an extension has been timely obtained. There has been no
prohibited transaction (within the meaning of Section 406 of ERISA or Section
4975 of the Code) with respect to any Plan subject to ERISA.

 

(d) All contributions, premiums or payments (including all employer
contributions and, if applicable, all employee salary reduction contributions)
required to be made, paid or accrued with respect to any Plan have been made,
paid or accrued on or before their due dates.

 

Section 3.17 Permits. Section 3.17 of the Disclosure Schedule accurately and
completely describes each license, franchise, permit, certificate, approval or
other similar authorization required in connection with the conduct of, or
otherwise affecting or relating in any way to, the Business or any of the
Acquired Assets (the “Permits”) together with the name of the Person issuing
such Permit. Except as otherwise set forth in Section 3.17 of the Disclosure
Schedule, (i) the Permits are valid and in full force and effect; (ii) Seller is
not in default, and no condition exists that with notice or lapse of time could
constitute a default, under the Permits; (iii) no Proceedings are pending or
threatened to revoke or amend any Permit; (iv) the Permits are freely
assignable; and (v) none of the Permits shall be terminated or impaired or
become terminable, in whole or in part, as a result of the transactions
contemplated by this Agreement.

 

Section 3.18 Books and Records. The minute books and other similar records of
Seller contain complete and accurate records of all actions taken at any
meetings of Seller’s unitholders, board of directors or any committee thereof
and of all written consents executed in lieu of the holding of any such meeting.
The books and records of Seller, as previously made available to Buyer,
accurately reflect the assets, liabilities, business, financial condition and
results of operations of Seller and have been maintained in accordance with good
business and bookkeeping practices.

 

Section 3.19 Inventory. Section 3.19 of the Disclosure Schedule accurately and
completely describes all of Seller’s inventory as of the Closing Date
(“Inventory”).

 

Section 3.20 Real Property. Seller owns no real property and has never owned any
real property.

 

15

 

 

Section 3.21 Real and Personal Property Leases. Section 3.21 of the Disclosure
Schedule lists all Leases, as amended, including the date of such Lease and each
amendment thereto, the term of each such Lease, any extension and expansion
options thereof, and the amounts payable thereunder. Seller has delivered to the
Buyer complete and accurate copies of the Leases. With respect to each Lease:

 

(a) Except as set forth in Section 3.21 of the Disclosure Schedule, such Lease
is legal, valid, binding, enforceable by Buyer and in full force and effect;

 

(b) except as otherwise set forth in Section 3.21 of the Disclosure Schedule,
such Lease will continue to be legal, valid, binding, enforceable and in full
force and effect immediately following the Closing in accordance with the terms
thereof as in effect immediately prior to the Closing;

 

(c) except as otherwise set forth in Section 3.21 of the Disclosure Schedule,
Seller is in compliance in all material respects with the terms and conditions
of each such Lease.

 

(d) except as otherwise set forth in Section 3.21 of the Disclosure Schedule,
neither Seller, nor any other party, is in breach or violation of, or default
under, any such Lease, and no event has occurred, is pending or, to the
Knowledge of Seller is threatened, which, after the giving of notice, with lapse
of time, or otherwise, would constitute a breach or default by Seller or, to the
Knowledge of Seller, any other party under such Lease;

 

(e) except as otherwise set forth in Section 3.21 of the Disclosure Schedule,
there are no disputes, oral agreements or forbearance programs in effect as to
such Lease;

 

(f) no Person has provided Seller with notice that it intends to terminate any
Lease;

 

(g) Seller has not assigned, transferred, conveyed, mortgaged, deeded in trust
or encumbered any interest in the leasehold or subleasehold;

 

(h) all facilities leased or subleased thereunder are supplied with utilities
and other services adequate for the operation of said facilities; and

 

(i) Seller is not aware of any Security Interest, easement, covenant or other
restriction applicable to the property subject to such lease which would
reasonably be expected to materially impair the current uses or the occupancy by
Seller of the property subject thereto.

 

Section 3.22 Title to Tangible Personal Property. Section 3.22 of the Disclosure
Schedule lists the material tangible personal property of the Business which is
used regularly in the Business. Except as set forth in Section 3.22 of the
Disclosure Schedule, Seller has good title to, or a valid leasehold interest in,
such tangible assets free of any Security Interests. All personal tangible
property of the Business is freely assignable by Seller to Buyer.

 

16

 

 

Section 3.23 Intellectual Property.

 

(a) Section 3.23 of the Disclosure Schedule contains a complete and accurate
list of all of the material Intellectual Property owned, used or held for use by
the Seller in the conduct of its Business and there is no other Intellectual
Property owned, used or held for use by the Seller material to the conduct of
its Business. Such Intellectual Property is the only Intellectual Property
necessary to operate the Business materially as it is currently operated.

 

(b) Neither Seller nor the license or other use of any Intellectual Property not
owned by Seller included in the Acquired Assets has to Seller’s knowledge
violated or infringed, and currently does not violate or infringe, upon the
Intellectual Property of any Person. Seller has not been a defendant in any
action, suit, investigation or proceeding relating to, or otherwise has been
notified of, any alleged claim of infringement of any other Person’s
Intellectual Property, which Proceedings are still active, and Seller has no
outstanding Proceedings for (or any knowledge of) any continuing infringement of
Intellectual Property by any other Person.

 

(c) Seller (i) is the sole and exclusive owner of, with all right, title and
interest in and to (free and clear of any Security Interests), any and all
Intellectual Property owned by it included in the Acquired Assets, (ii) has
rights to the use of all such Intellectual Property used by it pursuant to
license, sublicense, agreement, or permissions and, except as set forth in
Section 3.23 of the Disclosure Schedule, is not contractually obligated to pay
any compensation or grant any rights to any third party in respect thereof and
(iii) has the right to require the application of any such Intellectual Property
owned by Seller that constitutes an application for registration, including but
not limited to all patent applications, trademark application service mark
applications, copyright applications and mask work applications, and to transfer
ownership to Buyer of the application and of the registration once it issues.

 

(d) Seller has kept secret and has not disclosed the source code for any
Intellectual Property owned by the Seller to any Person other than in the
Ordinary Course of Business to persons who are subject to the terms of a binding
confidentiality agreement with respect thereto. The Seller has taken all
appropriate measure to protect the confidential and proprietary nature of any
Intellectual Property owned by the Seller including without limitation the use
of confidentiality agreements with all of its employees or other persons having
access to any source and object codes.

 

(e) Any and all Intellectual Property owned by Seller included in the Acquired
Assets that are registrations, including but not limited to all registered
patents, trademarks, service marks, copyrights and masks works, are valid and
subsisting and in full force and effect.

 

(f) Seller has not granted any licenses to or other rights in any Intellectual
Property included in the Acquired Assets to any Person; to Seller’s knowledge,
no Person is currently using such Intellectual Property except in connection
with the Business.

 

(g) The execution, delivery and performance by Seller and the Unitholders of
this Agreement and the consummation of the transactions contemplated hereby and
thereby shall not alter or impair or result in the loss of any rights or
interests of Seller in any Intellectual Property included in the Acquired Assets
owned by Seller or as to which Seller obtains any consent to the transactions
contemplated hereby and all such Intellectual Property shall be owned or
available for use by Buyer on identical terms and conditions immediately
subsequent to the Closing.

 

17

 

 

(h) None of the Intellectual Property owned by Seller included in the Acquired
Assets, if any, is subject to any outstanding order or agreement restricting in
any manner the use of licensing thereof by Seller.

 

(i) all of the Intellectual Property used in the Business is freely assignable
to Buyer.

 

Section 3.24 Environmental Matters. The present and former activities of Seller
comply with all applicable Environmental Laws and Seller is not in violation and
has never been in violation of any Environmental Laws.

 

Section 3.25 Employees.

 

(a) Section 9.03 of the Disclosure Schedule sets forth a complete list of the
Transferred Employees as of the date of this Agreement. There are no Inactive
Transferred Employees. Prior to the Closing Date, Seller shall have provided
Buyer with a complete and accurate list (under Section 9.03 of the Disclosure
Schedule) of the following information for each Transferred Employee: name; date
of hire; work location; title; position held; salary; incentive compensation
(including any bonus or profit sharing arrangements); balance of accumulated
paid time off; schedule of regular weekly hours of employment; special work
arrangements, if any, with description; Fair Labor Standards Act status; shift
differential, if any, and annual vacation entitlement.

 

(b) All Transferred Employees are employees “at-will” whose employment is
terminable without liability to Seller (other than for benefits under the
Seller’s applicable severance policy and other employee benefit plans and
programs and benefits required to be provided under Applicable Law), and there
are no employment contracts entered into between Seller and any of the
Employees.

 

(c) Each current or past employee of Seller has entered into a
confidentiality/assignment of inventions agreement with Seller, a copy or form
of which has previously been delivered to Buyer. Each such agreement referenced
in the two preceding sentences to which Seller is a party will continue to be
legal, valid, binding and enforceable and in full force and effect immediately
prior to the Closing.

 

(d) No Transferred Employee of the Business has received a written warning from
the Seller or has been placed on “corrective action” by Seller or is under any
internal, or, external investigation. None of the Transferred Employees is
covered by any union, collective bargaining or similar agreement or arrangement
in connection with his or her employment with Seller.

 

(e) Seller has not received notification of any impediment to the employment of
any Transferred Employee based on the results of fingerprinting or drug testing
and is not otherwise aware of any such impediment.

 

18

 

 

(f) All Transferred Employees are authorized to work in accordance with the
Immigration and Reform Control Act (“IRCA”), and no Transferred Employee is
employed by Seller under any employer-sponsored non-resident visa. Section 9.03
of the Disclosure Schedule contains a list of all Transferred Employees who are
not citizens of the United States.

 

(g) Except as set forth in Section 9.03 of the Disclosure Schedule, there are no
agreements or offer letters providing for stay bonuses, sign-on bonuses,
commissions, compensation, special monetary or vacation awards, non-compete
provisions or similar agreements with respect to the Transferred Employees.
Seller has not increased the base salary paid to any Transferred Employee within
three months of the Closing Date in excess of Seller’s regularly scheduled
increase to such Transferred Employee.

 

(h) Any notices required to be given by the Seller pursuant to the Worker
Adjustment and Retraining Act of 1988 (the “WARN Act”) and COBRA, if any, in
connection with the transactions contemplated by this Agreement have been given
or shall be given by the time required under such laws in order to comply
therewith.

 

(i) Seller is not and has not been a party to any collective bargaining or other
labor agreement or understanding with a labor union or labor organization. There
has not been, and there is not presently pending or existing, and to Seller’s
Knowledge there is not threatened, (i) any strike, slowdown, picketing, work
stoppage, or employee grievance process, (ii) any proceeding against Seller
based on the alleged violation of any Applicable Law pertaining to labor
relations or employment matters, including any charge or complaint filed by an
employee or union with the National Labor Relations Board, the Equal Employment
Opportunity Commission, or any comparable Governmental Entity, organizational
activity, or other labor or employment dispute against Seller arising with
respect to the Transferred Employees, (iii) any application for certification of
a collective bargaining agent. Seller is in material compliance with all
Applicable Laws respecting employment practices, civil rights, occupational
safety, conditions of employment and wages and hours and has not engaged in any
unfair labor practices.

 

(j) Seller has supplied Buyer with complete and accurate descriptions of all
material employee benefit plans applicable to the Transferred Employees.

 

Section 3.26 Accounts Receivable. All Accounts Receivable of Seller existing on
the business day immediately preceding the Closing Date are reflected on Section
3.26 of the Disclosure Schedule (other than those paid since the date hereof),
are valid receivables subject to no setoffs or counterclaims and are current and
collectible, net of the applicable reserve for bad debts as of Most Recent
Fiscal Month End. A complete and accurate list of the Accounts Receivable
reflected as of Most Recent Fiscal Month End, showing the aging thereof, is
included in Section 3.26 of the Disclosure Schedule. All Accounts Receivable of
Seller that have arisen since the Most Recent Fiscal Month End arose from bona
fide third party sales in the ordinary course of business consistent with past
practice, are valid receivables subject to no setoffs or counterclaims, are
current and collectible, and is scheduled to be collected within 90 days after
the date on which it first became due and payable in accordance with their terms
at their recorded amounts, except as set forth in Section 3.26 of the Disclosure
Schedule. Seller has not received any written notice from an account debtor
stating that any Account Receivable is subject to any contest, claim or set-off
by such account debtor except as set forth in Section 3.26 of the Disclosure
Schedule.

 

19

 

 

Section 3.27 Vendor Lists. Exhibit B attached hereto contains a complete and
correct list of all vendors (the “Vendor List”), as amended, including the date
of the Vendor List and each amendment thereto. The Vendor List is a true,
accurate, and complete listing of all vendors, suppliers and consultants of the
Seller since inception of the Business and there are no material disputes or
threatened disputes with any Person listed on the Vendor List.

 

Section 3.28 Disclosure. No (i) representation or warranty by Seller or the
Unitholders contained in this Agreement or any certificate, or (ii) any
statement contained in the Disclosure Schedule delivered to Buyer by or on
behalf of Seller pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF BUYER and parent.

 

Buyer and Parent represent and warrant to Seller and the Unitholders that the
statements contained in this Article 4 are correct and complete as of the
Closing Date.

 

Section 4.01 Organization of Buyer and Parent. Buyer is a Nevada corporation
duly incorporated, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation. Parent is a Nevada corporation duly
incorporated, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.

 

Section 4.02 Authorization of Transaction. Buyer and Parent have full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement has been
duly authorized by all necessary action by Buyer and Parent. This Agreement has
been duly executed and delivered by Buyer and Parent. This Agreement constitutes
the valid and legally binding obligation of Buyer and Parent, enforceable in
accordance with its terms and conditions, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).

 

Section 4.03 Non contravention. Neither the execution and the delivery of this
Agreement (including the documents referred to in Section 2.07 above), nor the
consummation of the transactions contemplated hereby and thereby, will (i)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer or Parent is subject or any
provision of the organizational documents of Buyer or Parent or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under, any agreement, contract, lease, license,
instrument, or other arrangement to which Buyer or Parent is a party or by which
it is bound or to which any of its assets is subject. Neither Buyer nor Parent
needs to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to enter
into or perform its obligations under this Agreement.

 

20

 

 

Section 4.04 Brokers’ Fees. Buyer and Parent have no liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Seller could become liable
or obligated.

 

Section 4.05 No Other Representations and Warranties. Except as set forth in
this Agreement, Buyer makes no other representation or warranty, express or
implied, with respect to any of the transactions contemplated by this Agreement,
with respect to Buyer, or with respect to any other matter whatsoever.

 

ARTICLE 5

 

PRE-CLOSING COVENANTS

 

Section 5.01 Conduct of the Business. Except as expressly agreed to in writing
by Buyer, during the period from the date of this Agreement to the earlier of
(i) the Closing Date and (ii) the termination of this Agreement pursuant to
Section 10.04, Seller shall operate the Business in the Ordinary Course of
Business and use its commercially reasonable efforts to preserve intact with
respect to the Business, its current business organizations, keep available the
services of its current officers, suppliers, licensors, licensees, advertisers,
distributors and others having business dealings with it, maintain its
relationships with its customers and preserve goodwill. Without limiting the
generality of the foregoing, Seller shall not, without the prior written consent
of Buyer, which shall not be unreasonably withheld:

 

(a) except in the Ordinary Course of Business, sell, lease, license or otherwise
dispose of any assets, securities or property of the Business;

 

(b) except in the Ordinary Course of Business, make any capital expenditures
over $2,500;

 

(c) make payments towards any of the Excluded Liabilities, including, without
limitation, payments towards the SAP lease;

 

(d) accelerate any payment terms or grant any early payment discounts to
customers;

 

(e) alter through merger, liquidation, reorganization, restructuring or in any
other fashion the corporate structure or ownership of the Business;

 

(f) settle or compromise any litigation (whether or not commenced prior to the
date of this Agreement) relating to the Business;

 

(g) transfer or grant any Security Interest on any Acquired Asset;

 

(h) make any change with respect to management of inventory for the Business;

 

21

 

 

(i) (i) take any action that would make any representation and warranty of
Seller hereunder inaccurate in any material respect at, or as of any time prior
to, the Closing Date or (ii) omit to take any action necessary to prevent any
such representation or warranty from being materially inaccurate in any respect
at any such time;

 

(j) cancel, modify or waive any of the Assumed Contracts or Leases or any of the
terms thereof;

 

(k) except as otherwise provided by GAAP, to refrain from making or causing to
be made any change in the accounting methods, principles or practices of Seller
with respect to the Business;

 

(l) enter into any agreement or transaction with respect to the Business, other
than in the Ordinary Course of Business consistent with Seller’s past practices
or pursuant to presently existing plans or agreements disclosed herein or in a
schedule hereto;

 

(m) cancel any debt or waive or compromise any claim or right with respect to
the Acquired Assets;

 

(n) maintain and keep in full force and effect all insurance policies, as well
as all other insurance currently maintained by Seller, with respect to the
Business or comparable replacement policies;

 

(o) incur any indebtedness, guaranties of indebtedness or any other contingent
obligations;

 

(p) issue any equity, options, warrants or other rights to acquire equity
interests in the Seller; or

 

(q) authorize, or commit or agree to take, any of the foregoing actions.

 

Section 5.02 Access to Information. From the date of this Agreement until the
earlier to occur of Closing Date or the termination of this Agreement pursuant
to Section 10.04, Seller agrees to give, and to cause the Business and each of
its officers, directors, employees, counsel, advisors and representatives
(collectively, the “Seller Representatives”) to give, Buyer and its officers,
employees, counsel, advisors and representatives (collectively, the “Buyer
Representatives”) reasonable access, upon reasonable notice and during normal
business hours, to the offices and other facilities and to the books and records
of the Business and shall cause the Seller Representatives to furnish Buyer and
the Buyer Representatives with such financial and operating data and such other
information with respect to the Business as Buyer may from time to time
reasonably request.

 

22

 

 

Section 5.03 Notification. Between the date of this Agreement and the earlier to
occur of Closing Date or the termination of this Agreement pursuant to
Section 10.04, Seller shall promptly notify Buyer in writing if it becomes aware
of (a) any fact or condition that causes or constitutes a breach of any of
Seller’s representations and warranties made as of the date of this Agreement,
(b) the occurrence after the date of this Agreement of any fact or condition
that would or be reasonably likely to (except as expressly contemplated by this
Agreement) cause or constitute a breach of any such representation or warranty
had that representation or warranty been made as of the time of the occurrence
of, or Seller’s discovery of, such fact or condition, (c) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement,
(d) any notice or other communication from any Governmental Entity in connection
with the transaction contemplated by this Agreement, (e) any Proceeding
commenced or, to its knowledge threatened, relating to or involving or otherwise
affecting Seller, the Business or any of the Acquired Assets that, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to this Agreement or that otherwise relate to the consummation of the
transactions contemplated hereby, (f) any Material Adverse Effect on Seller, the
Business or the Acquired Assets, (g) receipt of any notice of any dispute or
threatened dispute among any of Seller, vendor, lender, participant, licensor,
lessee and customer under any Assumed Contract, Client Agreement or Lease, and
(h) receipt of any notice of any change of control or other material change in
the organizational structure with respect to any customer or vendor under any
Assumed Contract, Client Agreement or Lease. During the same period, Seller also
shall promptly notify Buyer of the occurrence of any breach of any covenant in
this Article 5 of the occurrence of any event that may make the satisfaction of
the conditions in Article 7 impossible or unlikely.

 

Section 5.04 No Negotiation. Until the earlier to occur of the Closing or the
termination of this Agreement pursuant to Section 10.04, Seller shall not
directly or indirectly solicit, initiate, encourage or entertain any inquiries
or proposals from, discuss or negotiate with, provide any nonpublic information
to or any Person (other than Buyer or Buyer Representatives) involving any
business combination transaction involving Seller, the merger or consolidation
of Seller or the sale of the Business or any of the Acquired Assets. Seller
shall notify Buyer or any such inquiry or proposal within twenty-four (24) hours
of receipt of awareness of the same by Seller.

 

Section 5.05 Best Efforts. Each Party shall use its best efforts to cause the
conditions of the other Parties’ obligation to consummate the Closing under
Article 7 to be satisfied.

 

Section 5.06 Transition. Immediately after the date hereof, Buyer, Seller and
the Unitholders will develop a joint client communication program, under which
(among other things) the Seller and Unitholders will make introductions to
customers of the Business and assist in responding to any questions raised, and
will encourage customers of the Business to move and maintain their business to
Buyer and to consent as necessary to the transfer to Buyer of the Assumed
Contracts, Vendor Lists and Client Lists, as applicable. Neither Seller nor any
Unitholder will take any action that is designed or intended to have the effect
of discouraging any lessor, licensor, customer, supplier, or other business
associate of Seller from maintaining the same business relationships with Buyer
after the Closing as it maintained with Seller prior to the Closing. Each of
Seller and the Unitholders will refer all customer inquiries relating to the
Business to Buyer after the Closing.

 

23

 

 

Section 5.07 Required Consents. Until the earlier to occur of the Closing or the
termination of this Agreement pursuant to Section 10.04, Seller shall use its
reasonable best efforts to obtain all Required Consents in connection with the
transactions contemplated by this Agreement. Seller shall bear the reasonable
out-of-pocket costs, expenses incurred or fees paid by Buyer or its Affiliates
to third parties or Governmental Entities in order to obtain such Required
Consents.

 

ARTICLE 6

 

POST-CLOSING COVENANTS

 

Section 6.01 General. In case at any time after the Closing any further action
is necessary to carry out the purposes of this Agreement, each of the Parties
will take such further action (including the execution and delivery of such
further instruments and documents) as the other Party reasonably may request, at
the sole cost and expense of the requesting Party (unless the requesting Party
is entitled to indemnification therefore under Article 8 below).

 

Section 6.02 Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any Proceeding in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Business, the other Party will cooperate with
the contesting or defending Party and its counsel in the contest or defense,
make available its personnel, and provide such testimony and access to its books
and records as shall be necessary in connection with the contest or defense, all
at the sole cost and expense of the contesting or defending Party (unless the
contesting or defending Party is entitled to indemnification therefore under
Article 8 below).

 

Section 6.03 Proprietary Information. From and after the Closing, neither Seller
nor any of the Unitholders shall, either directly or indirectly (including
through an Affiliate), disclose to any third party or make use of (except as
required by law or to pursue their rights, under this Agreement), any
information or documents of a confidential nature concerning Seller, the
Unitholders, the Business, the Acquired Assets or the Buyer or its business,
except to the extent that such information or documents shall have become public
knowledge other than through improper disclosure by Seller or any of the
Unitholders or any of their Affiliates.

 

Section 6.04 Solicitation and Hiring. For a period of two years after the
Closing Date, neither Seller nor any of the Unitholders shall, either directly
or indirectly (including through an Affiliate), (a) solicit or attempt to induce
any Employee of Buyer to terminate his employment with Buyer or any Affiliate of
Buyer or (b) hire or attempt to hire any Employee of Buyer.

 

24

 

 

Section 6.05 Non-Competition.

 

(a) Subject to the Employment Agreements, Seller and each Unitholder, severally
and jointly, agrees that it shall not, beginning on the Closing Date and ending
on the second anniversary of the Closing, either directly or indirectly as
principal, a unitholder, investor, partner, consultant or otherwise, (i) design,
develop, manufacture, market, sell or license any product or provide any service
or engage anywhere in the world in any business that competes directly with the
Seller’s product line on the Closing Date (a “Competitor”) or (ii) interfere
with, disrupt or attempt to disrupt the relationship, contractual or otherwise,
between Buyer and any customer (prospective or otherwise), supplier, lessee or
employee of Buyer in the Business. Notwithstanding the foregoing, this Section
6.05 shall not preclude Seller or any Unitholder from owning any investment
which does not exceed one percent (1%) of the equity of a publicly traded
company.

 

(b) Each of Seller and the Unitholders agree that the duration and geographic
scope of the non-competition provisions set forth in this Section 6.05 are
reasonable. Each of Seller and the Unitholders acknowledge that the remedies at
law for breach of the provisions of this Section may be inadequate and that
Buyer may suffer irreparable harm from such a breach. Therefore, in the event of
any breach or threatened breach of the provisions of this Section, Buyer shall
be entitled to seek appropriate injunctive relief without the requirement of
posting a bond. The foregoing right shall be in addition to any of the remedies
Buyer may have at law or in equity. In the event that any court determines that
the duration or the geographic scope, or both, are unreasonable and that such
provision is to that extent unenforceable, the Parties agree that the provision
shall remain in full force and effect for the greatest time period and in the
greatest area that would not render it unenforceable.

 

Section 6.06 Apportionment. If Seller, or any of the Unitholders, or any of
their Affiliates receive any amounts in payment of obligations owed to Buyer,
including, but not limited to, payments owed to Buyer in respect of the Acquired
Assets, then the receiving party shall promptly deliver or pay them over to
Buyer. If Buyer or any of its Affiliates receives any amounts in payment of
obligations owed to Seller or any of the Unitholders or any of their respective
Affiliates then Buyer shall promptly deliver or pay them over to Seller.

 

Section 6.07 Alternate Forms of Asset Transfer.

 

Buyer shall undertake performance of any obligation contained in the Acquired
Assets, in Seller’s stead, and, if any such obligation cannot be assigned
without the consent of a third party which shall not have been obtained, Buyer’s
undertaking shall constitute a sub-contract of Seller’s obligation or other kind
of arrangement between Buyer and Seller, if any, pursuant to which Buyer can
undertake such performance (and receive the benefit thereof) without such third
party’s consent; or if no such arrangement shall exist, Buyer shall nonetheless
perform such obligation, unless the third party shall expressly reject Buyer’s
performance, in which case, Buyer shall be released of the undertaking with
respect to such obligation, and Seller shall be liable for any damages that the
third party shall establish that it suffered and indemnify Buyer and hold Buyer
harmless with respect thereto.

 

Section 6.08 Use of Proceeds. Seller shall apply the proceeds from the
transactions contemplated by this Agreement as specified above in Section 2.03.

 

25

 

 

Section 6.09 Certain Tax Considerations

 

(a) All transfer, documentary, sales, use, stamp, registration and other such
Taxes and fees (including any penalties and interest) incurred in connection
with the sale of the Acquired Assets (including any real property transfer Tax
and any similar Tax) shall be borne and paid by Seller, when due, and the Seller
will, at its own expense, file all necessary Tax Returns and other documentation
with respect to all such Taxes, fees and charges.

 

(b) The Seller shall take all actions required to comply with all bulk sales
laws which may be applicable to the transactions contemplated herein, including,
without limitation, the timely filing of any required Tax Returns.

 

(c) For the avoidance of doubt, the Seller shall be responsible for the filing
of all Tax Returns and the payment of all Taxes (whether or not shown on such
returns) with respect to Seller, the Acquired Assets and the Business for all
periods up to and including the Closing Date and all such Taxes shall be
Excluded Liabilities.

 

Article 7

 

CONDITIONS TO OBLIGATION TO CLOSE

 

Section 7.01 Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(a) (i) the representations and warranties set forth in Article 3 above, shall
be true and correct in all material respects, and (ii) all agreements and
covenants contained in this Agreement shall have been performed or complied with
by Seller, in each case, at and as of the Closing Date;

 

(b) Seller shall have delivered to Buyer a certificate to the effect that each
of the conditions specified above in Section 7.01(a) is satisfied in all
respects;

 

(c) Seller shall have delivered to Buyer the bill of sale required under Section
2.07, together with any other instrument of transfer necessary to convey to
Buyer all of the Acquired Assets, which instruments shall be reasonably
satisfactory in form and substance to Buyer;

 

(d) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;

 

(e) Buyer shall have received executed lockup agreements from each Unitholder
substantially in the form attached hereto as Exhibit F;

 

(f) Buyer shall have received copies of the resolutions of Seller’s board of
directors and the Unitholders, certified by the Secretary or Assistant Secretary
of Seller as of the Closing Date, authorizing (i) the consummation of the
transactions contemplated by this Agreement, and (ii) the execution and delivery
of this Agreement and all other documents contemplated or required hereunder and
thereunder;

 

26

 

 

(g) Buyer shall have received good standing certificates of Seller from the
Secretary of State of the State of its jurisdiction of organization and any
other jurisdiction in which Seller does business or is authorized to do
business.

 

(h) Seller shall have received all Required Consents set forth in Section 7.01
of the Disclosure Schedule;

 

(i) Buyer shall have received executed employment contracts or offer letters
from the Unitholders, which contracts and offer letters shall be reasonably
satisfactory in form and substance to Buyer;

 

(j) Buyer shall have received evidence that all franchise and other taxes and
fees have been paid in full to the State of South Carolina and any other
jurisdiction in which the Seller does business or is authorized to do business,
all on terms satisfactory to Buyer;

 

(k) Buyer shall have received duly executed UCC-3 termination statements and
such other release and termination instruments (or copies thereof) as the Buyer
shall reasonably request in order to vest all right, title and interest in and
to the Acquired Assets free and clear of all Security Interests;

 

(l) There shall have been no Material Adverse Effect on Seller, the Business or
the Acquired Assets;

 

(m) The Seller shall have timely filed any and all required Tax Returns and
other documents necessary to comply with all bulk sales laws which may be
applicable to the transactions contemplated herein;

 

(n) The Parties, together with all other parties required thereunder, shall have
executed and delivered a side letter regarding the indebtedness under that
certain note payable to Omega Global Enterprises, LLC and

 

(o) The Seller shall have negotiated and settled all Seller Payables, including,
without limitation, the amounts owed under the leases with HB Springs Co.
Commercial Real Estate, and such settlement of all Seller Payables shall be
satisfactory to Buyer.

 

Buyer may waive any condition specified in this Section 7.01 if it executes a
writing so stating at or prior to the Closing.

 

Section 7.02 Conditions to Obligation of Seller. The obligation of Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(a) (i) the representations and warranties set forth in Article 4 above shall be
true and correct in all material respects and (ii) all agreements and covenants
contained in this Agreement shall have been performed or complied with by Buyer,
in each case, at and as of the Closing Date;

 

27

 

 

(b) Buyer shall have delivered to Seller a certificate to the effect that each
of the conditions specified above in Section 7.02(a) is satisfied in all
respects;

 

(c) Buyer shall have delivered to Seller the items required under Section 2.07,
together with any other instruments necessary to acquire right, title and
interest in and to the Acquired Assets and assume the Assumed Liabilities, which
instruments shall be reasonably satisfactory in form and substance to Seller;

 

(d) Buyer shall have procured insurance coverage from a reputable insurance
provider equal in both scope of coverage and amount of coverage as Seller had in
effect immediately prior to the Closing Date, including without limitation, any
insurance relating to the Acquired Assets and the Business, comprehensive
general liability, property, casualty, business interruption, automobile and
worker’s compensation arrangements, all on terms satisfactory to Buyer;

 

(e) Buyer shall have established an employee option plan for the Transferred
Employees on terms satisfactory to Buyer; and

 

(f) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement.

 

Seller may waive any condition specified in this Section 7.02 if it executes a
writing so stating at or prior to the Closing.

 

ARTICLE 8

 

REMEDIES FOR BREACHES OF THIS AGREEMENT.

 

Section 8.01 Survival. All of the representations, warranties and covenants
contained in this Agreement, and the Exhibits and Disclosure Schedule attached
here to shall survive the Closing and remain in full force and effect for
eighteen (18) months commencing on the Closing Date.

 

Section 8.02 Indemnification.

 

(a) Seller and each Unitholder, jointly and severally agrees to indemnify,
defend and hold harmless Buyer, its Affiliates and, if applicable, their
respective directors, managers, officers, shareholders, members, partners,
employees, attorneys, accountants, agents and representatives and their heirs,
successors and assigns from and against any and all Adverse Consequences based
upon, arising out of or otherwise in respect of (i) any inaccuracy in or any
breach of any representation, warranty or covenant of Seller or any Unitholder
contained in this Agreement, (ii) any Adverse Consequences Buyer shall suffer
under Section 6.07 hereof and (iii) any Adverse Consequences Buyer shall suffer
from, or any Third Party Claim, arising out of or in connection with, the
Business, the Acquired Assets or the Assumed Liabilities prior to the Closing
Date.

 

28

 

 

(b) Buyer agrees to indemnify, defend and hold harmless Seller and each
Unitholder, its Affiliates and, if applicable, their respective directors,
managers, officers, unitholders, members, partners, employees, attorneys,
accountants, agents and representatives and their heirs, successors and assigns
from and against any and all Adverse Consequences based upon, arising out of or
otherwise in respect of (i) any inaccuracy in or any breach of any
representation, warranty or covenant of Buyer or Parent contained in this
Agreement, and (ii) any Adverse Consequences Seller shall suffer from, or any
Third Party Claim, arising out of or in connection with, the Business, the
Acquired Assets or the Assumed Liabilities after the Closing Date.

 

(c) The obligations to indemnify and hold harmless pursuant to paragraphs (a)
and (b) of this Section 8.02 shall survive the consummation of the transactions
contemplated hereby for the period set forth in Section 8.01, except for claims
for indemnification asserted prior to the end of such period, which claims shall
survive until final resolution thereof.

 

(d) Each of Buyer and Seller agree that any legal fees and expenses that result
from a meritorious claim made under this Article 8 that is not a Third Party
Claim shall be paid by the Indemnifying Party.

 

Section 8.03 Matters Involving Third Parties.

 

(a) If any Party entitled to be indemnified pursuant to Section 8.02 (an
“Indemnified Party”) receives notice of the assertion of any claim in respect of
Adverse Consequences (a “Third Party Claim”), such Indemnified Party shall give
the party who may become obligated to provide indemnification hereunder (the
“Indemnifying Party”) written notice describing such claim or fact in reasonable
detail (the “Notice of Claim”) promptly (and in any event within ten (10)
Business Days after receiving any written notice from a third party). The
failure by the Indemnified Party to timely provide a Notice of Claim to the
Indemnifying Party shall not relieve the Indemnifying Party of any liability,
except to the extent that the Indemnifying Party is prejudiced by the
Indemnified Party’s failure to provide timely notice hereunder.

 

(b) In the event any Indemnifying Party notifies the Indemnified Party within
ten (10) Business Days after the Indemnified Party has provided a Notice of
Claim that the Indemnifying Party is assuming the defense thereof: (i) the
Indemnifying Party will defend the Indemnified Party against the matter with
counsel of its choice, subject to the consent of the Indemnified Party; (ii) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
(except that the Indemnifying Party will be responsible for the fees and
expenses of the separate co-counsel to the extent the Indemnified Party
reasonably concludes that the counsel the Indemnifying Party has selected has a
conflict of interest); (iii) the Indemnified Party will not consent to the entry
of any judgment or enter into any settlement with respect to the matter without
the written consent of the Indemnifying Party; and (iv) the Indemnifying Party
will not consent to the entry of any judgment with respect to the matter, or
enter into any settlement which does not include a provision whereby the
plaintiff or claimant in the matter releases the Indemnified Party from all
liability with respect thereto.

 

29

 

 

(c) In the event the Indemnifying Party does not notify the Indemnified Party
within ten (10) Business Days after the Indemnified Party provides the
Indemnifying Party with a Notice of Claim that the Indemnifying Party is
assuming the defense thereof, then the Indemnified Party shall have the right,
subject to the provisions of this Article, to undertake the defense, compromise
or settlement of such claim for the account of the Indemnifying Party. Unless
and until the Indemnifying Party assumes the defense of any claim, the
Indemnifying Party shall advance to the Indemnified Party any of its reasonable
attorneys’ fees and other costs and expenses incurred in connection with the
defense of any such action or proceeding. Each Indemnified Party shall agree in
writing prior to any such advance that, in the event it receives any such
advance, such Indemnified Party shall reimburse the Indemnifying Party for such
fees, costs and expenses to the extent that it shall be determined that it was
not entitled to indemnification under this Article 8.

 

(d) In the event that the Indemnifying Party undertakes the defense of any
claim, the Indemnifying Party will keep the Indemnified Party advised as to all
material developments in connection with such claim, including, but not limited
to, promptly furnishing the Indemnified Party with copies of all material
documents filed or served in connection therewith.

 

ARTICLE 9

 

EMPLOYEES OF THE BUSINESS

 

Section 9.01 Communications with Employees. Seller and Buyer agree to cooperate
regarding announcing Buyer’s proposed acquisition of the Business to the
Employees. Thereafter, Buyer shall be permitted to meet with the Employees at
times mutually convenient to Buyer and Seller to discuss employment with Buyer.

 

Section 9.02 No Obligations to Employees. Except as provided in this Agreement,
Seller shall be solely responsible for all obligations it may have with respect
to all Employees of Seller, and Buyer shall not assume Seller’s obligations with
respect to Seller’s Employees. Subject to any express requirements in this
Article 9, Buyer reserves the right following the Closing to establish any
employment policies, practices, procedures, benefits, wages, or other
remuneration or to change the same, at its sole discretion.

 

Section 9.03 Transferred Employees.

 

(a) Section 9.03 of the Disclosure Schedule sets forth a complete list of the
Employees that Buyer has requested transfer to the employment of Buyer (the
“Transferred Employees”). All Transferred Employees shall become full time
employees of Buyer at 12:01 a.m. on the day immediately following the Closing
Date upon completion of Buyer’s on-boarding process, unless specified otherwise
in Section 9.03 of the Disclosure Schedule. Those Business Employees who are not
listed in Section 9.03 of the Disclosure Schedule shall not be considered
Transferred Employees for any purpose under this Agreement.

 

30

 

 

(b) Each Transferred Employee may be finger printed and/or drug tested by Buyer
in accordance with Buyer’s employment practices and procedures. Each Transferred
Employee shall be employed in a position with similar compensation, duties and
responsibilities to those in effect with such Employee’s position with the
Seller prior to the Closing Date and with the comparable hours of work to other
similarly situated employees of the Buyer. Additionally, the annual base salary
terms of such offers shall comply with Section 9.04.

 

(c) Buyer shall have sole responsibility for any activity in connection with
advising Employees to whom it offers employment of the details of such
employment and answering any questions relating thereto and any subsequent
communications relating to the interviewing and hiring by Buyer of the
Employees.

 

(d) As of the Closing Date, the Transferred Employees shall cease active
participation in each benefit plan of the Seller, and no additional benefits
shall be accrued thereunder for such employees. Seller shall cause any
retirement plan assets to be transferred to Buyer.

 

Section 9.04 Compensation and Term of Employment. Following the Closing Date,
Buyer shall pay each of the Transferred Employees an annual base salary or
hourly rate no less than the annual base salary or hourly rate paid by Seller as
of the Closing Date; provided, that this provision shall in no event be deemed
to limit the obligation of Buyer to provide total compensation to any
Transferred Employee as required by Section 9.03(b). Buyer shall not be
responsible for the payment of any discretionary performance bonus to
Transferred Employees which relates to the Transferred Employees’ job
performance for Seller prior to the Closing Date. Such performance bonus, if
any, shall be paid by Seller.

 

Section 9.05 Severance. Buyer shall pay severance benefits to any Transferred
Employee whose employment involuntarily terminates (as defined in Buyer’s
severance plan) after the Closing Date; provided that eligibility for such
severance benefits as well as the amount of such benefits, if any, shall be
determined in accordance with Buyer’s severance plan then in effect.
Notwithstanding anything to the contrary contained herein, any Transferred
Employee who fails any drug test administered by Buyer or fails to satisfy
Buyer’s background check (including any fingerprint requirement) and is
terminated shall not be entitled to any severance benefits in accordance with
Buyer’s policies and procedures then in effect.

 

Section 9.06 Commission Payments Owed By Seller. Buyer shall not be responsible
for any outstanding commission payments due to Employees for the period prior to
the Closing Date and/or other sales made by the Employees on or prior to the
Closing Date Seller and the Unitholders represent and agree that the payment of
such commissions is an obligation of Seller. Seller and the Unitholders further
represent that it shall, on the Closing Date, pay Employees any and all
outstanding commission amounts due.

 

31

 

 

ARTICLE 10

 

MISCELLANEOUS.

 

Section 10.01 Press Releases and Public Announcements. Commencing on the Closing
Date, Buyer may issue any press release or make any public announcement relating
to the subject matter of this Agreement. Seller and the Unitholders are
precluded at all times from issuing any press release or making any public
announcement relating to the subject matter of this Agreement without the prior
written approval of the Buyer.

 

Section 10.02 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties, the Indemnified
Parties and their respective successors and permitted assigns.

 

Section 10.03 Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement between the Parties and supersedes
any prior understandings, agreements, or representations by or between the
Parties, written or oral, to the extent they related in any way to the subject
matter hereof.

 

Section 10.04 Termination and Abandonment of this Agreement. This Agreement may
be terminated or abandoned at any time prior to the Closing.

 

(a) by mutual written consent of Buyer and Seller; or

 

(b) by Buyer or Seller if the closing shall not have occurred on or before sixty
(60) days from the date of this Agreement, unless such term has been extended by
the mutual written consent of Buyer and Seller, provided, however, that if any
party has breached or defaulted with respect to its obligations under this
Agreement on or before such date, such party may not terminate this Agreement
pursuant to this Section 10.04(b), and the other party to this Agreement may at
its option enforce its rights against such breaching or defaulting party and
seek any remedies against such party, in either case as provided hereunder;

 

(c) by Buyer in the event that Seller has breached any representation, warranty,
covenant or agreement contained in this Agreement, Buyer has notified Seller of
the breach, and the breach has continued without cure for a period of five days
after notice of breach.

 

In the event of termination of this Agreement by either or both of the parties
pursuant to this Section 10.04, written notices thereof shall be given to the
other party specifying the provision hereof pursuant to which such termination
is made, and this Agreement shall become void and of no further force and
effect.

 

Section 10.05 Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that Buyer may (i) assign any or
all of its rights and interests hereunder to one or more of its Affiliates and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases Buyer nonetheless shall remain
responsible for the performance of all of its obligations hereunder).

 

32

 

 

Section 10.06 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

Section 10.07 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 10.08 Notices. Any notice or other communications hereunder must be in
writing and shall be deemed to have been duly given and received on the day on
which it is served by personal delivery upon the party for whom it is intended,
on the third Business Day after it is mailed by registered or certified mail,
return receipt requested, on the Business Day after it is delivered to a
national courier service addressed to the party for whom it is intended, or on
the Business Day on which it is sent by telecopier; provided, that the telecopy
is promptly confirmed by telephone confirmation thereof, to the person at the
address set forth below, or such other address as may be designated in writing
hereafter, in the same manner, by such person:

 

To Buyer:

 

Wild Creations, Inc.

1559 East 38th Street

Brooklyn, New York 11234

Telephone: (835) 639-9453

Attention: Justin Jarman

 

With copies to:

 

Lucosky Brookman, LLP

33 Wood Avenue South, 6th Floor

Iselin, New Jersey 08830

Telephone: (732) 395-4400

Attention: Joseph M. Lucosky, Esq.

 

To Parent:

 

Wild Craze, Inc.

1559 East 38th Street

Brooklyn, New York 11234

Telephone: (835) 639-9453

Attention: Justin Jarman

 

33

 

 

With copies to:

 

Lucosky Brookman, LLP

33 Wood Avenue South, 6th Floor

Iselin, New Jersey 08830

Telephone: (732) 395-4400

Attention: Joseph M. Lucosky, Esq.

 

To Seller:

 

Crescent Moon Holdings, LLC

1560 Pine Island Road, Suite F

Myrtle Beach, South Carolina 29577

Telephone: (843) 448-8880

Attention: Peter Gasca/Rhett Power

 

To the Unitholders:

 

Peter Gasca and Rhett Power

1560 Pine Island Road, Suite F

Myrtle Beach, South Carolina 29577

Telephone: (843) 448-8880

 

Section 10.09 Governing Law.

 

(a) This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

(b) Any judicial proceeding brought with respect to this Agreement must be
brought in the United States District Court for the Southern District of New
York or any court of competent jurisdiction in the State of New York located in
the city of New York, and, each Party: (i) accepts unconditionally, the
exclusive jurisdiction of such courts and any related appellate court, and
agrees to be bound by any final, non-appealable judgment rendered thereby in
connection with this Agreement; and (ii) irrevocably waives any objection it may
now or hereafter have as to the venue of any such suit, action or proceeding
brought in such a court or that such court is an inconvenient forum; provided,
however, that such consent to jurisdiction is solely for the purpose referred to
in this Section and shall not be deemed to be a general submission to the
jurisdiction of said Courts or the State of New York other than for such
purpose.

 

Section 10.10 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Seller. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

34

 

 

Section 10.11 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

Section 10.12 Expenses. Each of Seller, the Unitholders and Buyer will bear its
own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.

 

Section 10.13 Construction. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The words “hereof”,
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. Personal pronouns, when used in this Agreement,
whether in the masculine, feminine or neuter gender, shall include all other
genders, and the singular, shall include the plural, and vice versa.

 

Section 10.14 Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

 

Section 10.15 No Breach of Fiduciary Duty Required. Nothing in this Agreement
shall require, or be construed to require, Seller or the Unitholders to take any
action or omit to take any action that would be a breach of its fiduciary duties
under any agreement to which it is a party or under Applicable Law or which
would otherwise be contrary to applicable law. Without limiting the generality
of the foregoing, nothing herein shall require Seller or the Unitholders to
exercise its discretion to provide any consent or other authorization on behalf
of any other Person for which it acts in a fiduciary capacity if such consent or
authorization is within its discretion in such fiduciary capacity. The Parties
shall cooperate in good faith to avoid any such breach of fiduciary duties or
applicable laws while preserving the overall economic terms of this Agreement
and the benefits intended to be provided to the respective Parties hereunder.

 

[-Signature Page to Asset Purchase Agreement Follows-]

 

35

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on as of the
date first above written.

 

  CRESCENT MOON HOLDINGS, LLC         By: /s/ Peter Gasca     Peter Gasca    
Chief Executive Officer         WILD CRAZE, INC.         By: /s/ Justin Jarman  
  Justin Jarman     Chief Executive Officer         WILD CREATIONS, INC.        
By: /s/ Justin Jarman     Justin Jarman     Chief Executive Officer        
UNITHOLDERS         By: /s/ Rhett Power     Rhett Power         By: /s/ Peter
Gasca     Peter Gasca

 

36

 

 

EXHIBIT A

 

Client Lists

 

(see attached)

 

 

 

 

EXHIBIT B

 

Vendor Lists

 

(see attached)

 

 

 

 

EXHIBIT C

 

Purchase Price Share Issuance

  

Name  

Number of Shares of

Wild Craze, Inc. Common Stock

Peter Gasca   1,000,000 Rhett Power   1,000,000

 

 

 

 

EXHIBIT D-1

 

Cash Payment

 

Name   Amount Peter Gasca   85,000 Rhett Power   15,000

 

 

 

 

EXHIBIT D-2

 

Seller Payables

 

(see attached)

 

 

 

 

EXHIBIT E

 

Form of Bill of Sale

 

(See attached)

 

 

 

 

BILL OF SALE

 

This Bill of Sale (this “Bill of Sale”) is made in relation to that certain
Asset Purchase Agreement, dated as of November 7, 2012 (the “Asset Purchase
Agreement”), by and among CRESCENT MOON HOLDINGS, LLC, a South Carolina limited
liability company, doing business as Wild Creations, (“Seller”), WILD CRAZE,
INC., a Nevada corporation (“Parent”), WILD CREATIONS, INC., a Nevada
corporation and wholly-owned subsidiary of Parent (“Buyer”), and RHETT POWER and
PETER GASCA, as unitholders (each individually, a “Unitholder” and collectively,
the “Unitholders”), who own all of the issued and outstanding membership units
of Seller. Buyer, Seller, Parent and the Unitholders are sometimes each referred
to separately as a “Party” and collectively herein as the “Parties.”

 

(k) In consideration of the payment described in Section 2.03 of the Asset
Purchase Agreement and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Seller hereby assigns,
transfers, conveys and delivers, or causes to be assigned, transferred, conveyed
and delivered to Buyer, its successors and assigns, forever the Seller’s whole
rights, title to, and interest in and to the Acquired Assets, as defined in
Article I of the Asset Purchase Agreement.

 

(l) Nothing in this Bill of Sale, express or implied, is intended or shall be
construed to confer upon, or give to, any person, corporation or other entity,
other than the parties to this Bill of Sale, any rights, remedies, obligations
or liabilities.

 

(m) This Bill of Sale shall bind and inure to the Parties and their respective
successors and assigns.

 

(n) The Seller and the Unitholders covenant with the Buyer and its assigns that
the Seller has the power to transfer in manner aforesaid the Acquired Assets
free and clear of all encumbrances, liens, mortgages and other attachments prior
to delivery to the Buyer, and Seller and the Unitholders will warrant and defend
the title thereto against all other claims whatsoever.

 

[ signature page follows ]

 

 

 

 

IN WITNESS WHEREOF, the Seller and Unitholders have duly executed this Bill of
Sale as of February 25, 2013.

 

  CRESCENT MOON HOLDINGS, LLC         By:     Peter Gasca     Chief Executive
Officer         UNITHOLDERS               RHETT POWER, an individual            
  PETER GASCA, an individual

 

 

 

 

EXHIBIT F

 

Form of Lockup Agreements

 

(See Attached)

 

 

 

 

LOCKUP AGREEMENT

 

This AGREEMENT (the “Agreement”) is effective as of November 7, 2012, by
______________ (the “Holder”), maintaining an address at
________________________, in connection with its ownership of shares of Wild
Craze, Inc., a Nevada corporation (the “Company”).Capitalized terms used and not
otherwise defined herein shall have the respective meanings set forth in that
certain Asset Purchase Agreement by and among Crescent Moon Holdings, LLC, as
seller (the “Seller”), the Company, Wild Craze, Inc., as buyer (the “Buyer”),
and the Holder and __________, as unitholders, dated as of _____________,
together with any exhibits, schedules and amendments thereto (the “Purchase
Agreement”).

 

NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:

 

Background

 

WHEREAS, Seller is engaged solely in the business of designing, manufacturing
and distributing innovative and educational toys (the “Business”);

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase and assume
from Seller, certain assets and liabilities with respect to the Business on the
terms and subject to the conditions set forth in the Purchase Agreement;

 

WHEREAS, as a condition to the Purchase Agreement, Holder has agreed to refrain
from selling any of the Lockup Shares (as defined herein) for a period of
twenty-four (24) months (the “Restricted Period”) from the Closing Date.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1. Sale Restriction. Holder hereby agrees that during the Restricted Period, the
Holder will not offer, pledge, sell, contract to sell, sell any option or
contract to purchase, lend, transfer or otherwise dispose of any shares or any
options, warrants or other rights to purchase shares or any other security of
the Company which Holder owns or has a right to acquire as of the date hereof
(collectively, the “Lockup Shares”). Any subsequent issuance to and/or
acquisition by Holder of shares or options or instruments convertible into
shares will be subject to the provisions of this Agreement. Not withstanding the
foregoing restrictions on transfer, the Holder may, at any time and from time to
time during the Restricted Period, transfer the shares (i) as bona fide gifts or
transfers by will or intestacy, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the Holder, provided that
any such transfer shall not involve a disposition for value, (iii) to a
partnership which is the general partner of a partnership of which the Holder is
a general partner, provided, that, in the case of any gift or transfer described
in clauses (i), (ii) or (iii), each donee or transferee agrees in writing to be
bound by the terms and conditions contained herein in the same manner as such
terms and conditions apply to the undersigned. For purposes hereof, “immediate
family” means any relationship by blood, marriage or adoption, not more remote
than first cousin.

 

2. Ownership. During the Restricted Period, the Holder shall retain all rights
of ownership in the Lockup Shares, including, without limitation, voting rights
and the right to receive any dividends that may be declared in respect thereof.

 

 

 

 

3. Company and Transfer Agent. The Company is hereby authorized and required to
disclose the existence of this Agreement to its transfer agent. The Company and
its transfer agent are hereby authorized and required to decline to make any
transfer of the common stock if such transfer would constitute a violation or
breach of this Agreement and/or the Purchase Agreement.

 

4. Notice. All notices, communications and instructions required or desired to
be given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:

 

If to the Company:

 

Wild Craze, Inc.

 

1559 East 38th Street

Brooklyn, NY 11234

Telephone: (835) 639-9453

Attention: Justin Jarman

 

With copies to:

 

Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Telephone: (732) 395-4400

Attn.: Joseph M. Lucosky, Esq.

 

If to the Holder, to the address set forth on the signature page hereto.

 

5. Miscellaneous.

 

a. At any time, and from time to time, after the signing of this Agreement,
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Company to carry out the intent and purposes of this
Agreement.

 

b. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state of New York. The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney’s fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Notices hereunder
shall be given in the same manner as set forth in the Purchase Agreement. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. Holder irrevocably
appoints the Company its true and lawful agent for service of process upon whom
all processes of law and notices may be served and given in the manner described
above; and such service and notice shall be deemed valid personal service and
notice upon Holder with the same force and validity as if served upon Holder.

 

 

 

 

c. The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.

 

d. This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns.

 

e. This Agreement may be signed and delivered by facsimile signature and
delivered electronically.

 

f. The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.

 

g. This Agreement may not be modified, amended, altered or supplemented, except
by a written agreement executed by each of the parties hereto.

 

h. This Agreement contains the entire understanding and agreement of the parties
relating to the subject matter hereof and supersedes all prior and/or
contemporaneous understandings and agreements of any kind and nature (whether
written or oral) among the parties with respect to such subject matter.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder and the
Company have executed this Agreement as of the day and year first above written.

 

  HOLDER:                     Wild Craze, Inc.         By:     Name:     Title:
 

  



 

 

